Appeal by defendant from a *360judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered January 28, 1983, convicting him of robbery in the third degree, after a nonjury trial, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of 2Yz to 5 years.
Judgment affirmed.
Defendant contends that his conviction of robbery in the third degree was contrary to the weight and sufficiency of the evidence. We disagree. The evidence adduced at trial, when viewed in the light most favorable to the People, is sufficient to establish defendant’s guilt beyond a reasonable doubt (People v Contes, 60 NY2d 620, 621). We also find no merit to defendant’s contention that the second felony offender statute (Penal Law § 70.06) is unconstitutional (People v Vasquez, 104 AD2d 1012). Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.